
	
		II
		111th CONGRESS
		1st Session
		S. 1089
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Baucus (for himself,
			 Mr. Crapo, Ms.
			 Cantwell, Mr. Roberts,
			 Ms. Landrieu, Mr. Bingaman, Mrs.
			 Lincoln, Mr. Harkin,
			 Mrs. Murray, Mr. Pryor, Mr.
			 Bond, Mr. Johnson,
			 Mr. Dorgan, Mr.
			 Wyden, Mr. Lugar,
			 Mrs. McCaskill, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To facilitate the export of United States agricultural
		  commodities and products to Cuba as authorized by the Trade Sanctions Reform
		  and Export Enhancement Act of 2000, to establish an agricultural export
		  promotion program with respect to Cuba, to remove impediments to the export to
		  Cuba of medical devices and medicines, to allow travel to Cuba by United States
		  citizens and legal residents, to establish an agricultural export promotion
		  program with respect to Cuba, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Promoting American Agricultural
			 and Medical Exports to Cuba Act of 2009.
		2.Clarification of
			 payment terms under the Trade Sanctions Reform and Export Enhancement Act of
			 2000Section 908(b)(4) of the
			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C.
			 7207(b)(4)) is amended—
			(1)in subparagraph
			 (B), by striking and at the end;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(D)the term
				payment of cash in advance means, notwithstanding any other
				provision of law, the payment by the purchaser of an agricultural commodity or
				product and the receipt of such payment by the seller prior to—
						(i)the transfer of
				title of such commodity or product to the purchaser; and
						(ii)the release of
				control of such commodity or product to the
				purchaser.
						.
			3.Authorization of
			 direct transfers between Cuban and United States depository institutions under
			 the Trade Sanctions Reform and Export Enhancement Act of 2000
			(a)In
			 generalNotwithstanding any other provision of law (including
			 section 908(b)(1)(B) of the Trade Sanctions and Export Enhancement Act of 2000
			 (22 U.S.C. 7207(b)(1)(B)), the President may not restrict direct transfers from
			 a Cuban depository institution to a United States depository institution
			 executed in payment for an agricultural commodity or product authorized for
			 sale under the Trade Sanctions Reform and Export Enhancement Act of 2000 (22
			 U.S.C. 7201 et seq.).
			(b)Depository
			 institution definedIn this section, the term depository
			 institution means any entity that is engaged primarily in the business
			 of banking (including a bank, savings bank, savings association, credit union,
			 trust company, or bank holding company).
			4.Establishment of
			 agricultural export promotion program with respect to Cuba
			(a)In
			 generalThe Secretary of Agriculture shall establish a program to
			 provide information and technical assistance to United States agricultural
			 producers, cooperative organizations, and State agencies that promote the sale
			 of agricultural commodities or products, in order to promote and facilitate
			 exports of United States agricultural commodities or products to Cuba as
			 authorized by the Trade Sanctions Reform and Export Enhancement Act of
			 2000.
			(b)Technical
			 assistance To facilitate exportsThe Secretary of Agriculture
			 shall maintain on the website of the Department of Agriculture information to
			 assist exporters and potential exporters of United States agricultural
			 commodities or products with respect to Cuba.
			(c)Authorization
			 of fundsThe Secretary of Agriculture is authorized to expend
			 such sums as may be available in the Agricultural Export Promotion Trust Fund
			 established under section 9511 of the Internal Revenue Code of 1986 (as added
			 by section 5(b) of this Act).
			5.Increase in
			 airport ticket tax for transportation between United States and Cuba;
			 establishment of Agricultural Export Promotion Trust Fund
			(a)Increase in
			 ticket taxSubsection (c) of section 4261 of the Internal Revenue
			 Code of 1986 (relating to use of international travel facilities) is amended by
			 adding at the end the following new paragraph:
				
					(4)Special rule
				for cubaIn any case in which the tax imposed by paragraph (1)
				applies to transportation beginning or ending in Cuba before January 1, 2016,
				such tax shall be increased by
				$1.00.
					.
			(b)Agricultural
			 export promotion trust fund
				(1)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to establishment of trust funds) is amended by adding at the
			 end the following new section:
					
						9511.Agricultural
				Export Promotion Trust Fund
							(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Agricultural Export Promotion
				Trust Fund, consisting of such amounts as may be appropriated or
				credited to such fund as provided in this section or section 9602(b).
							(b)Transfers to
				trust fundThere are hereby appropriated to the Agricultural
				Export Promotion Trust Fund amounts equivalent to the increase in taxes
				received in the Treasury by reason of section 4261(c)(4).
							(c)ExpendituresAmounts
				in the Agricultural Export Promotion Trust Fund shall be available, as provided
				by appropriation Acts, for making expenditures to the Office of the Secretary
				of Agriculture for the purposes set out in section 4 of the Promoting American
				Agricultural and Medical Exports to Cuba Act of
				2009.
							.
				(2)Conforming
			 amendmentSubparagraph (B) of section 9502(b)(1) of such Code is
			 amended by inserting (other than by reason of subsection (c)(4)
			 thereof) after sections 4261.
				(3)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following new item:
					
						
							Sec. 9511. Agricultural Export
				Promotion Trust
				Fund.
						
						.
				(c)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 transportation beginning after the 90-day period beginning on the date of the
			 enactment of this Act, except that such amendment shall not apply to amounts
			 paid before the end of such period.
			6.Sense of
			 Congress that visas should be issued
			(a)Sense of
			 CongressIt is the sense of Congress that the Secretary of State
			 should issue visas for temporary entry into the United States to nationals of
			 Cuba whose itinerary documents an intent to conduct activities, including
			 phytosanitary inspections, relating to the purchase of United States
			 agricultural commodities or products pursuant to the provisions of the Trade
			 Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et
			 seq.).
			(b)Periodic
			 reports
				(1)In
			 generalNot later than 45 days after the date of the enactment of
			 this Act, and every 90 days thereafter, the Secretary of State shall submit to
			 the Committee on Finance, the Committee on Agriculture, Nutrition, and
			 Forestry, and the Committee on Foreign Relations of the Senate, and the
			 Committee on Agriculture, the Committee on Ways and Means, and the Committee on
			 Foreign Affairs of the House of Representatives a report on the issuance of
			 visas described in subsection (a).
				(2)Content of
			 reportsEach report under paragraph (1) shall contain a full
			 description of each application received from a national of Cuba for a visa to
			 travel to the United States to engage in purchasing activities pursuant to the
			 provisions of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22
			 U.S.C. 7201 et seq.) and shall describe the disposition of each such
			 application.
				7.Export of
			 medicines and medical devices to Cuba
			(a)Repeal of
			 requirement for onsite verificationsSection 1705 of the Cuban
			 Democracy Act of 1992 (22 U.S.C. 6004) is amended by striking subsection
			 (d).
			(b)Rule of
			 constructionNothing in the amendment made by subsection (a)
			 shall be construed to restrict the authority of the President to—
				(1)impose export
			 controls with respect to the export of medicines or medical devices under
			 sections 5 or 6 of the Export Administration Act of 1979 (as in effect pursuant
			 to the International Emergency Economic Powers Act (50 U.S.C. App. 2404 or
			 2405)); or
				(2)exercise the
			 authority the President has under the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.) with respect to Cuba pursuant to a declaration of
			 national emergency required by that Act that is made on account of an unusual
			 and extraordinary threat, that did not exist before the enactment of this Act,
			 to the national security, foreign policy, or economy of the United
			 States.
				8.Travel to
			 Cuba
			(a)Freedom of
			 travel for United States citizens and legal
			 residentsNotwithstanding section 102(h) of the Cuban Liberty and
			 Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section
			 910(b) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22
			 U.S.C. 7209(b)) and subject to subsection (b)—
				(1)the President may
			 not regulate or prohibit, directly or indirectly, travel to or from Cuba by
			 United States citizens or legal residents, or any of the transactions incident
			 to such travel; and
				(2)any regulation in
			 effect on the date of the enactment of this Act that regulates or prohibits
			 travel to or from Cuba by United States citizens or legal residents or
			 transactions incident to such travel shall cease to have any force or
			 effect.
				(b)ExceptionThe
			 restrictions on authority contained in subsection (a) shall not apply in a case
			 in which the United States is at war with Cuba, armed hostilities between the
			 two countries are in progress, or there is imminent danger to the public health
			 or the physical safety of United States citizens or legal residents.
			(c)ApplicabilityThis
			 section applies to actions taken by the President—
				(1)on or after the
			 date of the enactment of this Act; or
				(2)before the date
			 of the enactment of this Act which are in effect on such date of
			 enactment.
				9.Adherence to
			 international agreements for the mutual protection of intellectual
			 property
			(a)Repeal of
			 prohibition on transactions or payments with respect to certain United States
			 intellectual propertySection 211 of the Department of Commerce
			 and Related Agencies Appropriations Act, 1999 (section 101(b) of division A of
			 Public Law 105–277; 112 Stat. 2681–88) is repealed.
			(b)RegulationsThe
			 Secretary of the Treasury shall promulgate such regulations as are necessary to
			 carry out the repeal made by subsection (a), including removing any prohibition
			 on transactions or payments to which subsection (a)(1) of section 211 of the
			 Department of Commerce and Related Agencies Appropriations Act, 1999 (as such
			 section was in effect on the day before the date of the enactment of this Act)
			 applied.
			(c)Further
			 regulations
				(1)In
			 generalThe Secretary of the Treasury shall amend part 515 of
			 title 31, Code of Federal Regulations (commonly referred to as the Cuban
			 Assets Control Regulations), to authorize under general license the
			 transfer or receipt of any trademark or trade name subject to United States law
			 in which a designated national has an interest.
				(2)Designated
			 national definedIn this subsection, the term designated
			 national has the meaning given the term in subsection (d)(1) of section
			 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999
			 (as such section was in effect on the day before the date of the enactment of
			 this Act).
				
